DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Pub. No. 2008/0101571 A1 to Harlow et al. (hereinafter “Harlow”).
Regarding claim 1, Harlow discloses a method for managing an incoming call in a communication terminal, the incoming call having an associated call identifier (Fig.2 and paragraphs [0022]-[0024]; FIG. 2 obtains call information from the initiated call at step 220), wherein the method comprises: checking a routing of an outgoing call to the call identifier associated with the incoming call, and classifying the incoming call on the basis of the result of the checking of the routing (Fig.2 and paragraphs [0022]-[0024]; a fraud routing method according to exemplary embodiments of the present invention, calls in this third category (i.e., potential fraudulent calls) may be routed through a 

Regarding claim 2, Harlow discloses the management of claim 1, further comprising either rejecting the incoming call or maintaining the incoming call on the basis of the classification of the incoming call the incoming call being rejected upon a classification of the incoming call as a malicious call  (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 3, Harlow discloses the method of claim 1, wherein checking the routing comprises transmitting a request to check the outgoing call in order to determine whether the outgoing call is able to be routed (Fig.2 and paragraphs [0022]-[0024]; If the call is deemed to be potentially fraudulent (or suspicious or considered to be a call of interest such as in a wire-tapping), the call is routed through a specific route (path) at step 245).

claim 4, Harlow discloses the method of claim 1, wherein checking the routing comprises checking information relating to the call identifier associated with the incoming call in a database listing all call identifiers authorized to use a communications network (paragraphs [0022]-[[0024]; The call information is analyzed for fraud at step 225. This analysis may involve comparing some or all of the call information with archived information from fraud database 160 of FIGS. 1A and 1B for example).

Regarding claim 5, Harlow discloses the method of claim 1, comprising, prior to checking the routing, consulting the presence of the call identifier in a database listing malicious call identifiers, the check being performed if the call identifier is not present in the database (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 6, Harlow discloses the method of claim 1, further comprising delaying the presentation of the incoming call on the communication terminal, the delaying being implemented while the checking of the routing and the classification of the incoming call are being performed (Fig.2 and paragraphs [0020]-[0024]; when the call is not fraud, the call is routed and completed).

Regarding claim 7, Harlow discloses a device for managing an incoming call in a communication terminal, the incoming call having an associated call identifier (Fig.2 and 
check a routing of an outgoing call to the call identifier associated with the incoming call (Fig.2 and paragraphs [0022]-[0024]; a fraud routing method according to exemplary embodiments of the present invention, calls in this third category (i.e., potential fraudulent calls) may be routed through a specific, predetermined route in order to facilitate control of the call, such as monitoring and terminating the call), and classify the incoming call on the basis of the result of the checking of the routing performed by the processor, the incoming call being classified as a malicious call upon a determination that the outgoing call is not able to be routed (Fig.2 step 235 and paragraphs [0022]-[0024]; If the comparison results in a finding of fraudulent activity at step 230, the call is either terminated (blocked) or directed to a service agent for further processing at step 235).

Regarding claim 8, Harlow discloses a communication terminal comprising the device of claim 7 (Please see claim 7 rejections above).

Regarding claim 9, Harlow discloses an interface device between two communication networks, the interface device comprising the device of claim 7 (please see claim 7 rejections above).

Regarding claim 10, Harlow discloses a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the 

Regarding claim 11, Harlow discloses a non-transitory computer-readable medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method of claim 1 (please see claim 1 rejections above).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653